Citation Nr: 1420423	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to service-connected fracture of the navicular bone of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from January 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right hand disability which is secondary to his service-connected fracture of the navicular bone of the right wrist.  As part of his claim, he underwent a VA examination in January 2008.  The examiner stated that it was less likely than not that the Veteran's hand disability was permanently aggravated by the service injury.  He stated that the right wrist disability had a minimal effect on the right hand disability.  On examination of the hand and thumb, there was no significant loss of function.  He stated that, in his experience, there would be noticeable signs and symptoms of restricted range of motion and pain in the right hand, including digits.

Unfortunately, this opinion is inadequate.  First, while he stated that the right hand disability was not aggravated by the right wrist fracture, he did not address the question of causation.  In addition, while the examiner's conclusion is based on a lack of significant functional loss or noticeable symptoms in the hand, he does not address other physical findings recorded during the examination, including the Veteran's complaints of hand pain and moderate degenerative changes in the right hand revealed on an x-ray.  Therefore, the Veteran should be afforded a new examination which corrects these inadequacies.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine the nature and etiology of his right hand disability.  The claims file, including a copy of this remand, must be made available to the examiner, who must indicate in his/her report that the file was reviewed.

All indicated tests and studies should be completed.  After completion of the examination and review of the claims file, the examiner should address the following questions:

a. What are the currently diagnosed right hand disabilities?

b. Which of the diagnosed disabilities, if any, are at least as likely as not caused by or proximately due to the Veteran's service-connected fracture of the navicular bone of the right wrist?

c. Which of the diagnosed disabilities, if any, are at least as likely as not aggravated by the Veteran's service-connected fracture of the navicular bone of the right wrist?

In addressing these questions, the examiner should specifically discuss degenerative changes noted in x-rays from the January 2008 VA examination.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying disability, as contrasted with temporary or intermittent flare-ups of symptomatology.  If aggravation is demonstrated, the examiner should, if possible, state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering any earlier medical evidence of record as a point of comparison.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.

3.  After the requested development has been completed, readjudicate the merits of the Veteran's claim based on all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
	K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



